The opinion of the court was delivered by
Kingman, C. J.:
The defendant in error engaged to teach a school for the plaintiff in error for six months under a written contract which contained this clause: “The district board reserving the right to discharge the teacher at any time he fails to give satisfaction to said board.” Under this contract defendant in error taught the school for three-and-a-half months, and was then discharged by the board. He was paid for'the time he taught, and brought his action to recover for the residue of the six months. It was proven on the trial that he failed to give satisfaction to the board and for that reason he was discharged. It was also shown that he was willing to continue for the whole term of six months, and so informed the board. The district court held that that part of the contract which gave the school-district board the right to discharge the teacher at any time he failed to give satisfaction *287to the board was void, and gave him judgment for the unpaid balance for the whole time. This decision presents the only question in this case, and involves a construction of §7 of chapter 86 of the Laws of 1869, page 181, which section is as follows:
“Sec. 7. The district board in each district shall contract with and hire qualified teachers for and in the name of the district, which contract shall be in writing, and shall specify the wages per week or month as agreed upon by the parties, and such contract shall be filed in the district clerk’s office, and in conjunction with the county superintendent may dismiss for incompetency, cruelty, negligence, or immorality.”
Under the last clause of this section the district board in conjunction with the county superintendent may dismiss the teacher for certain causes, no matter what the terms of the contract may be. So far it is a new feature in the law intended as a remedy for any improvidence on the part of the board in making a contract. It would be a public calamity if a teacher employed for a year should prove negligent or immoral and there was no way to rid the district of such a teacher. It was wise in such a case to make provision by law for his discharge, and it was thought wise to connect the county superintendent with the board in any such action. If all the contracts were made as the one in this case is made, there would be no necessity for such enactment. The law was made for the benefit of the district. It does not prevent the board from making any other contract with the teacher. In this case they have made one which is not prohibited either by law or public policy. No one doubts that a contract hiring a teacher might be abrogated by mutual consent. So they may stipulate in advance, as in this case, what shall put an end to the contract. That contingency arose, and the board, with the previous consent of the teacher, put an end to the contract. There seems to be no doubt -but what that part of the contract was valid. The judgment is reversed and the cause remanded for further proceedings.
All the Justices concurring.